Citation Nr: 0516776	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1969 
to June 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) In 
Waco, Texas.  

The Board notes the file before it is a rebuilt folder and 
that apparently some of the veteran's records including 
records concerning a prior rating action and Board decision 
which denied service connection for a low back disability 
have been misplaced and thus are not available for review.  
The veteran's current claim for service connection for a low 
back disability will therefore be considered by the Board on 
a de novo basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a low back 
disability.  He contends that he was treated in service while 
stationed in Germany for a low back injury and that he has 
continued to have back problems since that time.  The 
veteran's service medical records are incomplete and other 
records are missing from his file.  His file has been 
reconstructed to the extent possible by the RO.  Under such 
circumstances, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The veteran's available service medical records show that at 
service induction in July 1968, he denied a history of back 
trouble of any kind.  Clinical evaluation of the spine was 
normal.  In February 1971 the veteran complained of swelling 
around the eyes and also of dysuria and low back pain.  No 
musculoskeletal abnormality was diagnosed.  A complete 
separation examination report is not of record; however one 
sheet of the report is in the file and shows that the veteran 
indicated that he was in good health.  No musculoskeletal 
abnormality was noted.  

As noted above, there is indication in the record that a 
claim for service connection for a low back disability had 
been denied previously by VA.  Because the veteran's file was 
lost, the RO contacted him in September 1999 and requested 
that he supply copies of any records or letters that he had 
in his possession regarding his claim.  In a copy of a 
statement dated in 1985, and submitted to the RO in 1999 by 
the veteran the veteran's wife reported that she and the 
veteran were married at the time that he was in the military 
and that after he returned home he applied for a job at 
Baird's Bread Company.  She stated that he had a physical and 
was refused a job due to his back.  In a notarized statement 
also dated in 1985, two acquaintances of the veteran stated 
that the veteran had applied to the Ideal Baking Company 
after he returned home and that he had to take a physical 
which included X-rays.  It was stated that the veteran was 
refused employment due to his back.  

In addition, the veteran testified at the RO in August 2000 
that in 1971 or 1972, he applied for a job at Mrs. Baird's 
Bakery and had an examination, including X-rays of his back.  
He also testified before the undersigned in September 2002 
that in 1972 or 1973 he applied for a job at Baird's Bakery 
and that X-rays of his back were taken.  He reported that he 
was told at that time that he should not lift anything over 
30 pounds.  

When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  These records are of examinations 
shortly after service separation and are pertinent to the 
veteran's claim.  Attempts to obtain these records have not 
been made.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1. The veteran should be asked to provide 
the names and complete addresses, as well 
as the dates of any prospective employers 
who examined him shortly after service.  
After securing any appropriate consent 
from the veteran, VA should attempt to 
obtain any examination or personnel 
records from the identified company (s).  
Any documentation received should be 
associated with the veteran's VA claims 
folder.  If VA is unsuccessful in 
obtaining any records from the company(s) 
identified by the veteran, it should 
inform him of this.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate his low back complaints.  The 
claims file must be made available to the 
examiner for review and the examiner 
should indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
conducted.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (greater than 50 percent) 
that any currently diagnosed back 
disability is related to the veteran's 
service.  All opinions and conclusions 
must be supported by complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including all evidence associated 
with the file since the issuance of the 
last SSOC, and undertake any additional 
development deemed appropriate.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

5.  Thereafter, the case should be 
returned to the Board, if in order. The 
Board intimates no opinion as to the 
ultimate outcome of this case. The 
appellant need take no action unless 
otherwise notified.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




